DETAILED ACTION
This action is in response to the amendment dated 6/6/2022.  Claims 1, 4, 5, 7 and 9-12 are currently amended.  Claim 2 has been canceled.  No claims are newly added.  Presently, claims 1 and 3-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/7/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see the Objections to the Drawings section on pages 6-7 of the response dated 6/6/2022, with respect to the objections to the drawings noted in the Office action dated 3/4/2022 have been fully considered and are persuasive.  The objections to the drawings noted in the Office action dated 3/4/2022 have been withdrawn. 

Applicant’s arguments, see the Objections to the Claims section on page 7 of the response dated 6/6/2022, with respect to the objections to the claims noted in the Office action dated 3/4/2022 have been fully considered and are persuasive.  The objections to the claims noted in the Office action dated 3/4/2022 have been withdrawn. 
Applicant’s arguments, see the Rejections under 35 U.S.C. 112(b) section on page 7 of the response dated 6/6/2022, with respect to the rejections of claims 9-10 under 35 U.S.C. 112(b) as provided in the Office action dated 3/4/2022 have been fully considered and are persuasive.  It is considered that that the amendments to claim 9 overcomes the rejections of claims 9-10 under 35 U.S.C. 112(b) as provided in the Office action dated 3/4/2022.  The rejections of the claims 9 and 10 under 35 U.S.C. 112(b) as provided in the Office action dated 3/4/2022 have been withdrawn. 

Applicant’s arguments, see the Rejections under 35 U.S.C. 103 section on page 7 of the response dated 6/6/2022, with respect to the rejections of claims 1, 3, 7-11, 13, 15, 16, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hilsabeck (US 20140061527) in view of Aunspach (US 3506242) as provided in the Office action dated 3/4/2022 have been fully considered and are persuasive.  It is considered that that the amendments to claim 1 and 12 overcomes the rejections of claims 1, 3, 7-11, 13, 15, 16, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hilsabeck in view of Aunspach as provided in the Office action dated 3/4/2022.  The rejections of claims 1, 3, 7-11, 13, 15, 16, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hilsabeck in view of Aunspach as provided in the Office action dated 3/4/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a globe valve having a flow channel extending from the inlet opening to the passage opening and defining a flow cross section wherein a surface size of the flow cross section decreases in a first section from the inlet opening in a flow direction to a transition point, the flow cross section is continuously oval shaped, the first section of the flow channel is continuously inclined downwards in the vertical direction, and in the first section of the flow channel, in a course of the flow channel in the flow direction, a height of the flow channel in the vertical direction continuously decreases and a width of the flow channel, in a transverse direction transverse to the vertical direction and transverse to the valve axis, continuously increases in combination with the other limitation of the claims.
Claims 3-11, 13, 15, 16, 18 and 19 depend from claim 1, either directly or indirectly, and, therefore, claims 3-11, 13, 15, 16, 18 and 19 contain the allowable subject matter of claim 1.
Regarding claim 12, the prior art of record does not disclose or suggest a globe valve having a flow channel extending from the inlet opening to the passage opening and defining a flow cross section, the flow channel including an upper subarea wherein a surface size of the flow cross section decreases in a first section from the inlet opening in a flow direction to a transition point, the flow cross section is continuously oval shaped, the first section of the flow channel is continuously inclined downwards in the vertical direction, in the vertical direction, the upper subarea has a decreasing surface size in a course of the flow channel in the flow direction in the first section, and the decrease of the surface size in the upper subarea of the flow channel determines an entire decrease of the surface size of the flow channel in the first section in combination with the other limitations of the claims.
Claims 14 and 17 depend from claim 12, either directly or indirectly, and, therefore, claims 14 and 17 contain the allowable subject matter of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753